Case 5:19-cv-00367-VEB Document 25 Filed 12/02/20 Page 1 of 1 Page ID #:883



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     SHANNON ALLEN EVDOKIMOFF, )                Case No.: 5:19-cv-00367-VEB
11                                    )
               Plaintiff,             )         ORDER AWARDING EQUAL
12                                    )         ACCESS TO JUSTICE ACT
         vs.                          )         ATTORNEYS’ FEES AND
13                                    )         EXPENSES PURSUANT TO 28
     ANDREW SAUL,                     )         U.S.C. § 2412(d) AND COSTS
14   Commissioner of Social Security, )         PURSUANT TO 28 U.S.C. § 1920
                                      )
15             Defendant              )
                                      )
16                                    )
17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that attorneys’ fees and expenses in the amount of
20
     $3,800.00 as authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C.
21
     § 1920, be awarded subject to the terms of the Stipulation.
22
23
     Dated: December 2, 2020               /s/Victor E. Bianchini
24                                         VICTOR E. BIANCHINI
25                                         UNITED STATES MAGISTRATE JUDGE

26
